DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 04/17/2021 has been entered. Claims 15-21 and 24-34 are pending. Claims 24-33 have been withdrawn. Claims 1-14 and 22-23 are canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al., (US20150086870, cited in office action dated 10/11/2019) hereinafter Fukasawa, in view of Xiao et al., (US20160006024) hereinafter Xiao. 
Regarding Claim 15, 
In a similar field of endeavor as it pertains to silicon based anode materials (Xiao Abstract), Xiao teaches a similar silicon core material coated in a carbon coating (Xiao [0012]), and further wherein the silicon core may be formed of a silicon core made of one or more of nano silicon, silicon dioxide, and a silicon alloy (Xiao [0020]), and further where the particle is made of a first silicon material layered on top of another silicon core material, in a multi-layered material (Xiao [0020]). Xiao further teaches examples wherein a suitable silicon alloy is SiSnFe, SiSnAl, SiAlFeSn (Xiao [0020]), all of which reading on the claim since it has two or three of the metals (aluminum, tin, iron) and one of the non-metals (silicon). Xiao teaches that any of these are suitable arrangements for a carbon coated silicon composite anode particle that provide improved cycling performance (Xiao [0012]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the composite silicon anode material of Fukasawa to include a discrete layer of a metal alloy such as SiSnFe, SiSnAl, or SiAlFeSn, as taught by Xiao, such that it surrounds the silicon oxide layer in a core-shell structure, in order to provide improved cycling performance. Furthermore, the skilled artisan would have had a reasonable expectation that layering any of the suitable silicon core materials, such as silicon nano particles, silicon oxide, and a silicon alloy, all surrounded by the carbon shell, would have provided suitable results.
Regarding Claim 16, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the nano silicon has an average particle diameter preferably from 10 to 100 nm (Fukasawa [0020]), falling within the claimed range of 1 nm to 500 nm.
Regarding Claim 17, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the silicon nanoparticles may be crystalline or amorphous (Fukasawa [0023]) reading on both nano silicon crystals and nano silicon non-crystals. 
Regarding Claim 18, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the content of conductive carbon is in the range of 0.2 to 20 mass % 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize an amount of conductive carbon that falls within the claimed range of 5 wt% to 40 wt%, in order to balance the improvement effect of the silicon carbide while maintaining a good capacity, since the prior art recognizes the carbon amount as a result-effective variable (See MPEP 2144.05(II)(B)). Additionally, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05(I)). Additionally, the skilled artisan would have reasonably expected the same results in selecting an amount of carbon within the claimed range. Furthermore, the amount of silicon nanoparticles would have been obvious to one having ordinary skill in the art at the time the invention was filed to select an appropriate amount, such as one that falls within the claimed range in order to ensure good capacity, while still maintaining the benefit from the other components of the electrode material.
Regarding Claim 19
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select one of the appropriate carbon materials, such as acetylene black, a type of carbon black, as disclosed by Fukasawa in order to ensure good conductivity of the anode material. Additionally, the skilled artisan would have a reasonable expectation of similar results in using one conductive carbon material over another.
Regarding Claim 20, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the nanocomposite layer has a thickness of 10 nm or less (Fukasawa [0024]), overlapping the claimed range of 5 nm to 50 nm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a thickness such that it falls within the claimed range of 5 nm to 50 nm, since “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05(I)). Additionally, the skilled artisan would have reasonably expected the same results. 
Regarding Claim 21, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein silicon oxide “12” (Fukasawa [0019]) is used, however does not explicitly disclose wherein the silicon oxide is SiOx where x is in the range of 0.5 to 2.0. 
However, the skilled artisan recognizes that silicon oxide, as used in Fukasawa refers to SiO2, which corresponds to x=2, falls within the claimed range of x being 0.5 to 2.0. Alternatively, assuming the silicon oxide of Fukasawa is SiO, where x=1, falls within the claimed range. Thus the silicon oxide of Fukasawa inherently is represented by SiOx where x is in the range of 0.5 and 2.0. 
Regarding Claim 34, Modified Fukasawa discloses all of the claim limitations as set forth above. Fukasawa further discloses wherein the silicon anode material is used in a nonaqueous electrolyte secondary battery (Fukasawa Abstract), such as a lithium ion battery (Fukasawa [0004]) thus reading on the claim.
Response to Arguments
Applicant’s arguments, filed 04/17/2021, with respect to the rejection(s) of claim(s) 15-21 and 34 under 35 USC 103 over Fukasawa (US20150086870) in view of Cui (WO2015051309) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukusawa (US20150086870) in view of Xiao (US20160006024) newly cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722